Citation Nr: 1308489	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-43 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for emotional problems to include frustration, irritability, anxiety, fatigue, and low energy. 

2.  Entitlement to service connection for residuals of head trauma, also claimed as right forehead contusion and abrasion, to include vertigo. 

3.  Entitlement to service connection for right hand carpal tunnel syndrome, claimed as tendonitis right wrist and hand.

4.  Entitlement to service connection for left hand carpal tunnel syndrome, claimed as tendonitis left wrist and hand.

5.  Entitlement to service connection for right shoulder impingement syndrome, claimed as tendonitis right shoulder. 

6.  Entitlement to service connection for left shoulder impingement syndrome, claimed as tendonitis left shoulder. 

7.  Entitlement to service connection for recurrent headaches.

8.  Entitlement to service connection for upper back muscle spasm. 

9.  Entitlement to service connection for hypercholesterolemia. 

10.  Entitlement to service connection for hypertension. 

11.  Entitlement to service connection for special monthly pension. 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April to October 1974 and February to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board notes that the most recent VA medical records in the claim files are from October 2009.  In a February 2013 letter, the Veteran reported she had been receiving outpatient care at the San Juan VA Medical Center.  The Board does not have access to the more recent VA treatment records.  To the extent that such records relate to treatment for her claimed disorders, they may contain evidence supportive of the Veteran's claims.  Therefore, the RO/AMC should attempt to obtain any outstanding VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.    The RO or the AMC should obtain the names and addresses of all medical care providers (both VA and private) who treated the Veteran for her claimed disabilities since October 2013.  

After securing any necessary release(s), the RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or evaluation of the Veteran's claimed disabilities.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be furnished to her and her representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


